



COURT OF APPEAL FOR ONTARIO

CITATION: Lengyel v. TD Home and Auto
    Insurance, 2021 ONCA 237

DATE: 20210415

DOCKET: M51658 (C67778)

Tulloch, Nordheimer and Jamal
    JJ.A.

BETWEEN

Gabriella Lengyel

Appellant (Plaintiff)

and

TD Home and Auto Insurance

Respondent (Defendant)

Gabriella Lengyel, in person/responding
    party

Heather Hogan, for the Public
    Guardian and Trustee/moving party

No one appearing for the
    defendant

Heard: April 9, 2021 by video
    conference

REASONS FOR DECISION

[1]

The Public Guardian and Trustee brings a motion
    to quash this appeal on the grounds that this court lacks jurisdiction to hear
    it. We are advised that the defendant supports the motion

[2]

The Public Guardian and Trustee is the litigation
    guardian for Gabriella Lengyel with respect to two civil proceedings arising
    out of automobile accidents where Ms. Lengyel is the plaintiff. The Public
    Guardian and Trustee settled those proceedings and obtained court approval of
    the settlement, over the objections of Ms. Lengyel.

[3]

Ms. Lengyel has appealed the approval order to
    this court. The Public Guardian and Trustee says that this court does not have
    jurisdiction to hear this appeal because (a) Ms. Lengyel has no right to bring
    the appeal as that authority lies entirely with her litigation guardian and (b)
    if Ms. Lengyel is seeking to challenge the appointment of the Public Guardian
    and Trustee as her litigation guardian, then that appeal lies only to the
    Divisional Court, with leave.

[4]

Both points made by the Public Guardian and
    Trustee are well-taken. Once a litigation guardian is appointed, the litigation
    guardian has sole control over the proceeding:
Kavuru (Litigation guardian
    of) v. Heselden
, 2014 ONSC 6718, 328 O.A.C. 399, 70 C.P.C. (7th) 60 (Div.
    Ct.). As was pointed out in
Kavuru
, if Ms. Lengyel is unhappy with the
    settlement, she could have sought to replace the Public Guardian and Trustee as
    her litigation guardian, but she has not done so.

[5]

Further, if Ms. Lengyel were to take the route
    of seeking to replace her litigation guardian, that would be a matter to be
    dealt with before the Superior Court of Justice or, if taken by way of appeal
    from the original appointment order, to the Divisional Court, with leave.

[6]

In either event, Ms. Lengyel does not currently
    have the authority to appeal the order approving the settlement.

[7]

The appeal is quashed for lack of jurisdiction. Our
    order is without prejudice to Ms. Lengyel bringing a motion before the
    Divisional Court for an extension of time to seek leave to appeal from the order
    appointing the Public Guardian and Trustee as litigation guardian, if she is so
    advised. We would not make any order as to costs.

M.
    Tulloch J.A.

I.V.B.
    Nordheimer J.A.

M.
    Jamal J.A.


